Case held, decision reserved and matter remitted to Supreme Court, Erie County, for further proceedings, in accordance with the following memorandum: The court erred in summarily denying the motion to suppress identification testimony as the product of an unnecessarily suggestive photo array. Under the circumstances of this case, defense counsel’s affidavit in support of the motion *929contained averments that were sufficiently specific and factual to support the grounds alleged as a basis for the relief requested (see, CPL 710.60 [3] [former (b)]; see also, L 1986, ch 776; Preiser, Supp Practice Commentaries, McKinney’s Cons Laws of NY, Book 11B, 1989 Pocket Part, CPL 710.60, at 73). The court’s summary denial of the motion deprived defendant of the opportunity to explore whether police said anything suggestive to the victim which might have prompted her to select defendant’s photo from the second array and denied defendant the opportunity to explore the circumstances surrounding the first array. In the context of this one-witness identification case, it is impossible to conclude that the error was harmless. (Appeal from judgment of Supreme Court, Erie County, Kubiniec, J. — attempted robbery, first degree, and other charges.) Present — Denman, J. P., Boomer, Green, Pine and Davis, JJ.